     Case 3:19-cv-02310-E Document 18 Filed 04/23/20                          Page 1 of 3 PageID 66


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

MATTHEW JOHNSON,                                         §
Petitioner,                                              §
                                                         §
v.                                                       §
                                                         §      No. 3:19-CV-2310-E
LORIE DAVIS, Director, Texas                             §
Department of Criminal Justice,                          §
Correctional Institutions Division,                      §
Respondent.                                              §

            ORDER GRANTING IN PART MOTION FOR EXTENSTION OF TIME

        In an Order issued October 23, 2019 (ECF no. 6), this court set a deadline of May 1, 2020

for the filing of Petitioner’s original federal habeas corpus petition. On April 6, 2020, Petitioner

filed a motion for extension of time (ECF no. 17), requesting an extension of time until September

11, 2020 on the deadline for filing his original petition. Petitioner cites the current corona virus

pandemic as the primary reason for his requested extension. The court will grant Petitioner a

sixty-day extension on the deadline for the filing of his original federal habeas corpus petition.

        Nothing in the legislative history of the AEDPA requires a federal district court to allow a

federal habeas corpus petitioner to wait until the final day of the AEDPA’s statutory limitations

period to file an original federal habeas corpus petition. 1             On the contrary, the AEDPA was

intended to streamline federal habeas corpus proceedings, not to add unreasonable or unnecessary

delay to the disposition of federal habeas corpus proceedings by arbitrarily delaying the filing of a

federal habeas corpus petition in the absence of a reasonable justification. One of the principal

purposes of the AEDPA was to reduce delays in the execution of state and federal criminal



        1
         Petitioner’s motion incorrectly identifies the current deadline for the filing of his original petition as
December 16, 2013.
    Case 3:19-cv-02310-E Document 18 Filed 04/23/20                    Page 2 of 3 PageID 67


sentences, especially capital sentences.    Ryan v. Valencia Gonzales, 568 U.S. 57, 76 (2013);

Schriro v. Landrigan, 550 U.S. 465, 475 (2007); Rhines v. Weber, 544 U.S. 269, 276 (2005).

Another purpose of the AEDPA was to encourage litigants to pursue claims in state court prior to

seeking federal collateral review.     Duncan v. Walker, 533 U.S. 167, 181 (2001); see also

Hernandez v. Johnson, 108 F.3d 554, 558 n.4 (5th Cir. 1997) (the AEDPA imposes the burden on

a petitioner to litigate to the maximum extent possible, including fairly presenting all available

evidence supporting, his claims in state court).         The AEDPA was also intended to prevent

piecemeal litigation and gamesmanship.        Maywood v. Patterson, 561 U.S. 320, 334 (2010).

Thus, federal habeas review of claims is limited to the record that was before the state court that

adjudicated the prisoner’s claims on the merits.       Cullen v. Pinholster, 563 U.S. 170, 182 (2011).

Collectively, the provisions of the AEDPA further the principals of comity, finality, and

federalism. Panetti v. Quarterman, 551 U.S. 930, 945 (2007); Miller-El v. Cockrell, 537 U.S.

322, 337 (2003).

       “The AEDPA statute of limitations promotes judicial efficiency and conservation of

judicial resources, safeguards the accuracy of state court judgments by requiring resolution of

constitutional questions while the record is fresh, and lends finality to state court judgments within

a reasonable time.”    Day v. McDonough, 547 U.S. 198, 205-06 (2006).              The arbitrary rule

advocated by Petitioner mandating the filing of an original federal habeas corpus petition on the

final day of the AEDPA’s limitations period furthers none of the foregoing legislative purposes

underlying the AEDPA.       While the court appreciates that the global corona virus pandemic has

made life more difficult for many people, Petitioner has not identified any new claim or any new

evidence that he has been unable to develop, despite the exercise of due diligence on his part, since

this court issued its scheduling order on October 23, 2019, five months before Petitioner filed his

                                                   2
    Case 3:19-cv-02310-E Document 18 Filed 04/23/20                  Page 3 of 3 PageID 68


motion for extension of time.    Moreover, Petitioner has not identified any claim he failed to fully

litigate in the state courts which he plans to include in his original federal habeas corpus petition.

Nor does Petitioner identify any new evidence which he failed to fairly present to the state courts

that he now wishes to develop and present to this court.        Delay for the sake of delay is the

antithesis of the purposes underlying the AEDPA.          Petitioner’s motion effectively seeks to

prevent the filing of a timely amended federal habeas corpus petition in the event the Respondent’s

answer asserts facts which transform a claim the Petitioner asserts in his original petition.

Extending the filing deadline for Petitioner’s original federal habeas corpus petition sixty days

means the Respondent’s answer will not be due until after the expiration of the one-year deadline

for Petitioner’s federal habeas corpus petition.

       Petitioner’s motion for extension of time, filed April 6, 2020 (ECF no. 17) is GRANTED

IN PART.      On or before July 1, 2020, Petitioner shall file and serve on Respondent’s counsel of

record his original federal habeas corpus petition in this cause. In all other respects, the terms of

and provisions of this court’s Order issued October 23, 2019 (ECF no. 6) shall remain in full force

and effect.

       DATED: April 23, 2020



                                                   ____________________________________
                                                   ADA BROWN
                                                   UNITED STATES DISTRICT JUDGE
                                                   NORTHERN DISTRICT OF TEXAS




                                                   3
